DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61/839237, 61/840313, and 14/155,535, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications do not disclose that the outer frame assembly has a stiffness in resistance to radial compression that varies in an axial direction of the outer frame assembly (claim 1 and its dependents), pore sizes of less than about 160 microns (claim 14), a pore size between 90 microns and 120 microns (claim 15), pocket closure materials as claimed in claims 16 and 19, an hourglass shaped outer frame assembly (claim 17), apertures in the coverings as claimed in claims 20 and 21, or two or more fluidically isolated, partially annular volumes (claim 22) . PCT/US2014/044047 is the first prior-filed application which provides support for the limitations discussed above, therefore claims 1-9, 14-17, and 19-22 have an effective 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,597,181. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the patent anticipates claims 10 and 11 of the application. See claim 4 of the patent which together with claim 1 recites each of the limitations of claims 10 and 11 of the application.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 10,595,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application. Regarding claim 1 of the application, see claim 9 of the patent which discloses each of the limitations of claim 1 of the application (claim 9 is more specific than claim 1 of the application). Regarding claim 2 of the application, see claim 10 of the patent which is identical to claim 2 of the application. Regarding claim 3 of the application, see claim 11 of the patent which is identical to claim 3 of the application. Regarding claim 4 of the application, see claim 12 of the patent which is identical to claim 4 of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner frame assembly" in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer frame" in lines 2 and 3 (three instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outer frame" in lines 2-4 (three instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is unclear because it is unclear what has varying widths or thicknesses. Varying widths and thicknesses of what?
Claim 9 recites the limitation "the outer frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ventricle end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “an annulus portion” but it is unclear if this is the same annulus portion of claim 10, line 16. 
Claims 13 and 17 refer to “a minimum undeformed perimeter”, and/or “a maximum undeformed perimeter”, and/or “an undeformed perimeter”. The term “undeformed” is unclear. The specification uses the term “undeformed” in various ways. For instance, pars. 26 and 57 refer to “undeformed” as an original shape returned to after being released from being compressed or expanded while pars. 67 and 73 refer to “undeformed” as an initial unexpanded state (see pars.11 and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morriss et al. WO 2013/059747 A1 (hereafter referred to as Morriss).
Regarding claim 1, Morriss discloses a prosthetic heart valve 100 comprising an outer frame assembly 110 having an atrium portion (portion toward atrium; top), a ventricle portion (portion toward ventricle; bottom), and an annulus portion between the atrium portion and the ventricle portion, and an inner valve assembly 120 including an inner frame 122, 124 having an atrium end (top end) and a ventricle end, the inner valve assembly coupled to the outer frame assembly by a connection between the ventricle end of the inner frame and the ventricle portion of the outer frame assembly (pars.127 and 190), the inner frame assembly extending from the connection towards the atrium portion of the outer frame assembly, the inner frame assembly and the outer frame assembly diverging from each other from the connection towards the atrium portion of the outer frame assembly (figs.10A-10E and 20E), the annulus portion and the atrium portion of the outer frame assembly being spaced radially from the inner valve assembly and being radially inwardly deflectable towards the inner valve assembly (the valve of Morriss is capable of being radially inwardly deflectable), the outer frame assembly having a stiffness in resistance to radial compression that varies in an axial direction of the outer frame assembly (par.191 
Regarding claims 2 and 5, Morriss discloses that the valve may have a D-shaped cross-section (at least pars.179 and 194) which results in a circumferential stiffness that varies from a first (flat) side of the valve to an opposite (curved) second side of the valve. Also par.193 discloses varying stiffness around the circumference.
Regarding claim 3, see valve leaflet assembly 130 in at least fig.10A.
Regarding claim 4, see par.172 and at least fig.20C for a covering around an exterior of inner frame 120 and an inner covering about an inner surface of the outer frame 110.
Regarding claim 6, see par.190 for sutures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss as applied to claim 1 above, and further in view of Bell et al. 2015/0209140 (hereafter referred to as Bell). Morriss discloses the invention substantially as claimed and as discussed above, but Morriss does not disclose that the varying stiffness is provided by varying widths or thicknesses in the outer frame.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the stiffness of the outer frame assembly of Morriss by varying the thickness of struts of the outer frame as taught by Bell since Bell teaches varying the strut dimensions is a suitable mechanism for varying the stiffness of a frame for a prosthetic heart valve.
Claims 10-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss in view of Delaloye et al. 2014/0350668 (hereafter referred to as Delaloye).
Regarding claims 10, 14, and 15, Morriss discloses a prosthetic heart valve 100 comprising an outer frame assembly 110 having an atrium end 416 configured to be disposed in an atrium of a heart (fig.26C; par.234 states that the outer assembly 110 can have atrial loops 416) and an opposite, ventricle end configured to be disposed in a ventricle of the heart (considered the bottom portion of the outer frame assembly), an inner valve assembly 120, the inner valve assembly disposed within and coupled to the outer frame assembly, the inner valve assembly and the outer frame assembly defining therebetween an annular region (see the space between the inner and outer assemblies in fig.10A and 20C), the inner valve assembly and the outer frame assembly configured to substantially prevent blood flow therebetween through the annular region (sealing member 140 prevents blood flow as discussed in par.220), the inner valve assembly further including an inner frame 122, 124, a covering 140 disposed about a periphery of the inner frame and a valve leaflet assembly 130 supported on the inner frame (fig.10A), the covering of the inner valve assembly defining in part the annular region and formed of a material substantially impermeable to blood, the outer frame assembly further including an outer frame 114, 116 and an inner covering 140 disposed about an inner periphery of the outer frame and defining in part the annular region, the inner covering formed of a material substantially impermeable to blood 
Delaloye teaches a heart valve prosthesis, in the same field of endeavor, wherein a sealing portion of the device which forms a pocket is formed of a material having a pore size of about 100 microns (see par.27 for about 0.1 mm) for the purpose of allowing communication of blood components therethrough and obstructing passage therethrough of blood emboli to prevent escape into the blood stream of any emboli that may form within the pocket (par.26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket closure of Morriss to have a porosity of 100 microns, which 
Regarding claim 11, see Morriss fig.25A and par.221 for the covers 140, 146 fully covering the walls of the frames and being a single continuous sheet of fluid impervious material.
Regarding claim 12, see Morriss fig.25A which shows the upper end of the inner stent comprising arches and fig.24C which shows the closure coupled along the upper end periphery. It would have been obvious to place the closure along the upper end periphery of the valve in the same manner as shown in fig.24C.
Regarding claim 13, see Morriss pars. 179 and 194 for a D-shaped cross-section and fig.26C for the positioning of the valve.
Regarding claims 16 and 19, Morriss discloses the pocket closure can be a flexible fabric (par.230) which is inherently either a woven or non-woven material (it has to be either woven or non-woven). However, Morriss does not specifically disclose that the pocket closure is woven or knit polyester fabric.
Delaloye teaches a heart valve prosthesis, in the same field of endeavor, wherein a sleeve/cuff (considered a pocket closure) may include polyester (par.175).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyester as taught by Delaloye as the material for the flexible fabric forming the pocket closure of Morriss since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). Fabric is typically either woven or knitted, therefore it would have been further obvious to select a woven or knitted fabric for the fabric of the pocket closure of Morriss in view of Delaloye.

Regarding claims 20 and 21, Morriss does not disclose a portion of the outer frame assembly is formed with an aperture that communicates with the pocket, the aperture being covered by a material having a porosity that is sufficiently large to allow red blood cells to pass through the aperture into the pocket and that is sufficiently small to prevent thrombus formed from the red blood cells to pass through the aperture from the pocket and does not disclose a portion of the inner valve assembly is formed with an aperture that communicates with the pocket, the aperture being covered by a material having a porosity that is sufficiently large to allow red blood cells to pass through the aperture into the pocket and that is sufficiently small to prevent thrombus formed from the red blood cells to pass through the aperture from the pocket.
Delaloye teaches a heart valve prosthesis, in the same field of endeavor, wherein a permeable/semi-permeable region may be disposed in a blood outlet facing zone (pars.238 and 239; fig.14) and/or a zone facing radially outwardly and/or a zone facing radially inwardly (par.241) for the purpose of providing communication of blood to the pocket (pars. 239).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a radially inward facing aperture covered with permeable material as taught by Delaloye to the outer frame assembly of Morriss and a radially outwardly facing aperture covered with permeable material as taught by Delaloye to the inner frame assembly of Morriss in order to provide for additional zones for providing communication of blood to the pocket ensuring sufficient blood volume enters the pocket to form the seal.
Regarding claim 22, Morriss does not disclose that the pocket is formed in two or more fluidically isolated, partially annular volumes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a plurality of pockets instead of a single pocket for the pocket of Morriss since Delaloye disclose a single pocket and plural pockets are obvious functional equivalent options for creating a seal around a heart valve prosthesis.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss in view of Delaloye as applied to claim 10 above, and further in view of Shahriari 2016/0030169 (hereafter referred to as Shahriari. Morriss in view of Delaloye discloses the invention substantially as claimed and as discussed above, however, Morriss in view of Delaloye does not disclose that the annulus portion of the outer frame assembly has an hourglass shape with a minimum undeformed perimeter disposed between a larger undeformed perimeter near an atrium portion of the outer frame and a larger undeformed perimeter near a ventricle portion of the outer frame, the ventricle portion of the outer frame having a maximum undeformed perimeter larger than a maximum undeformed perimeter of the annulus portion of the outer frame assembly, and the ventricle portion having a minimum undeformed perimeter smaller than a minimum undeformed perimeter of the annulus portion.
Shahriari teaches a prosthetic heart valve, in the same field of endeavor, wherein the prosthetic heart valve comprises an outer frame assembly 26 and an inner frame assembly 38 (fig.2; par.37) wherein an annulus portion (portion of outer frame around wherein section 40 and 42 are joined as shown in fig. 3) of the outer frame assembly has an hourglass shape (figs. 3 and 6) with a minimum undeformed perimeter disposed between a larger undeformed perimeter near an atrium portion 42 of the outer frame and a larger undeformed perimeter near a ventricle portion (lower part of 40) of the outer frame (the smallest perimeter of the annulus portion where 40 and 42 are joined is smaller than smaller than the diameter at the cranial end 44 which is the minimum perimeter at the annulus portion) wherein the shape of the outer frame is beneficial for the purpose of providing an oversized outer frame spaced from the inner frame such that the upon implantation the outer frame can be reduced to match the diameter of the annulus (par.64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer frame assembly of Morriss in view of Delaloye to have the hourglass shape as claimed and as taught by Shahriari in order to improve the connection between the outer frame and the native valve to better anchor the heart valve prosthesis to the annulus.
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Morriss broadly discloses varying the stiffness of the outer frame assembly, Morriss and the prior art do not disclose that the varied stiffness is provided by varying material states including a first portion that is in an elastic state or austenitic state and a second portion that is in a super-elastic state or a martensitic state as claimed in claims 7 and 8 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774